COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-142-CV
 
JAMYE YODER                                                            APPELLANT
V.
MARK YODER                                                               
APPELLEE
----------
FROM THE COUNTY COURT AT LAW OF PARKER
COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
On May 30, 2003, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal informed the court that payment
arrangements had not been made to pay for the clerk's record as required by rule
35.3(a)(2). TEX. R. APP.
P. 35.3(a)(2). We stated we would dismiss the appeal for want of prosecution
unless appellant, within fifteen days, made arrangements to pay for the clerk's
record and provided this court with proof of payment.
Because appellant still has not made payment arrangements for the clerk's
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution. Accordingly, we dismiss the appeal. See TEX.
R. APP. P. 37.3(b), 42.3(b), 43.2(f).
Appellant shall pay all costs of the appeal, for which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DELIVERED: July 31, 2003

1. See Tex. R. App. P. 47.4.